DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  


Claim Objection
3.	Claim 41 is objected to because of the following informalities:
Claim 41, line 19, please change “length of the one or more materials” into --length of the two or more materials--.
In claims 57-62 and 66, there is insufficient antecedent basis for the limitation “the one or more materials” in the claims. Please change “the one or more materials” into --the two or more materials--.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 21, 53-56 and 63-65 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas (US 4202241 A) in view of DONOHOE (US 5341716 A).
	Regarding claim 21, Lucas discloses a timpani percussion mallet (Abstract; Figs. 4-7) comprising a shaft (12 in Figs. 1-7 or 12’’ in Fig. 8), the shaft comprising a tube having a first open end (14A), a second open end (14), and an outer wall extending therebetween (Figs. 1 and 8); and contained within the outer wall of the tube, a plurality of solid materials (inner core 16 or 16’, threaded portion of cap 21, cap screw 26 or 32 in Figs. 1-8) including a first solid material (e.g., inner core 16) and a second solid material (e.g., the threaded portion of the cap screw 21), the first solid material having a first longitudinal linear density (col. 5, lines 43-47: by inherency, the inner core 16 is made from a material having a constant first longitudinal linear density), the second solid material different from the first solid material, and the second solid material having a second longitudinal linear density different from the first longitudinal linear density (col. 6, lines 5-7: by inherency, similar to the mounting screw 32, the cap screw 20 is made from a harder more resilient material different from the inner core 16 and has a constant second longitudinal linear density; see also col. 5, lines 17-28 and 43-52), wherein the first solid material and the second solid material are each non-movable within the carbon fiber tube (col. 3, lines 59-66; col. 6, lines 1-7), the first solid material extends to the first open end of the tube (Figs. 4 and 8), and the second solid material extends to the second open end of the tube (Figs. 1 and 3), the first longitudinal linear density of the first solid material is constant along a longitudinal dimension of the tube at the first open end, and the second longitudinal linear density of the second solid material is constant along the longitudinal dimension of the tube at the second open end (col. 5, lines 43-47; col. 6, lines 5-7; see also col. 5, lines 17-28 and 43-52).  
Lucas does not mention explicitly: said tube is a carbon fiber tube; the first solid material comprises a polymer foam component, and the second solid material comprises a caulking material component.
	DONOHOE discloses a shaft tube (27 in Fig. 7) for a drumstick, wherein the tube is made of composite material containing carbon fiber (see claim 9). 
Since Lucas teaches the general condition of the shaft tube (col. 4, lines 13-20), it establishes a prima facie case of obvious modification. It would have been obvious to one of ordinary skill in the art to modify the invention of Lucas by making the shaft tube with a carbon fiber material as taught by DONOHOE. Doing so would allow the shaft tube to withstand the punishment to which a drumstick is normally subjected (Lucas, col. 4, lines 13-20). It has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
As to the claimed polymer foam component and a caulking material component, it is deemed that they relate to merely minor design variations of the material for making said first solid material and said second solid material in Lucas’ invention. Since Lucas teaches the general condition of the first and the second solid material and both polymer foam and caulking material (e.g., a mixture of latex, acrylic or silicone materials) are well-known in the art, it would have been obvious to one of ordinary skill in the art to have modified the combination of Lucas and DONOHOE to arrive the claimed invention by selecting a polymer foam material to form the inner core (16) and a caulking material to form cap (21), which the skilled person would apply without inventive step since it has been held to be within the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 53, Lucas teaches wherein the plurality of solid materials contained within the outer wall of the tube entirely fill the tube (Figs. 1-8); while DONOHOE teaches the carbon fiber shaft tube. As such, the combination of Lucas and DONOHOE renders the claimed invention obvious.
Regarding claims 54 and 55, the combination of Lucas and DONOHOE is silent on: wherein the first solid material includes a sprayable foam; wherein the shaft has a shaft length of 300 mm to 440 mm, the shaft has a shaft diameter of 6 mm to 19 mm, and the outer wall has a thickness of 0.64 mm to 1.52 mm.  
However, the features in question are considered to be related to minor changes in the material of the first solid material, the size of the shaft and the thickness of the outer wall, and are considered to be mere design choices of the components in question. Since Lucas teaches the general structure and condition of these components, it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Lucas and DONOHOE to arrive the claimed invention, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced.
Regarding claim 56, Lucas discloses: the percussion mallet of claim 21, further comprising a core (16) and a wrap (30), wherein the core and the wrap are each disposed along the tube (Fig. 1). As such the combination of Lucas and DONOHOE renders the claimed invention obvious.
Regarding claim 63, Lucas discloses: wherein respective outer diameters of the first solid material (16) and the second solid material (the threaded portion of the cap screw 21) are equal to one another (Figs. 1 and 3).  
Regarding claims 64 and 65, Lucas does not mention explicitly: wherein a wall thickness of the outer wall of the tube is uniform between the first open end and the second open end; wherein an outer diameter of the outer wall of the tube is uniform between the first open end and the second open end.  
However, it is deemed that the features in question relate to merely a design variation of the wall thickness of the outer wall and/or the outer diameter of the outer wall of said tube, which involves a minor adjustment to a wall thickness of the outer wall of the tube taught by Lucas. One of ordinary skill in the art would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances, since a change in size is generally recognized as being within the level of ordinary skill in the art. 
6.	Claims 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas in view of DONOHOE as applied to claim 21 above, further in view of Colyer et al. (US 3489052 A).
Regarding claim 50, Lucas does not mention explicitly: wherein at least one of the plurality of solid materials comprises at least two material components providing a radially nested gradient density.  
Colyer discloses a percussion mallet comprising: a shaft comprising a tube (3), the tube having a first open end (5), a second open end (4), and an outer
It would have been obvious to one of ordinary skill in the art to have modified the combination of Lucas and DONOHOE to arrive the claimed invention by providing a hollow reinforcing tube (Colyer, 6) in the main hollow tube (Lucas, 12) as taught by Colyer. Doing so would further strengthen the hollow drumstick against transverse impact blows (Colyer, col. 3, lines 46-60).
Regarding claims 51-52, Lucas does not mention explicitly: wherein the plurality of solid materials includes a third solid material disposed between the first solid material and the second solid material; wherein the third solid material has a longitudinal linear density different respective longitudinal linear densities of the first solid material and the second solid material.  
Colyer discloses: wherein the plurality of solid materials includes a first solid material (10 in Fig. 2), a second solid material (8), and a third solid material (9) disposed between the first solid material and the second solid material (Fig. 2); wherein the third solid material (e.g., hard rubber, see col. 3, line 73 – col. 4, line 5) has a density intermediate to respective densities of the first solid material (e.g., plastic nylon or form material) and the second solid material (e.g., reinforced plastic or caulking material).  
It would have been obvious to one of ordinary skill in the art to incorporate Colyer’s teaching of third solid material into the combination of Lucas and DONOHOE to arrive the claimed invention. Doing so would provide an additional mechanism for producing the same sound as a wooden drumstick (Colyer, col. 4, lines 1-5).
7.	Claims 41, 57-62 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas in view of DONOHOE and Baum (US 6152840 A).
	Regarding claim 41, Lucas discloses a method of making a timpani percussion mallet (Abstract; Figs. 4-7), the method comprising: providing a tube (12 in Figs. 1-7 or 12’’ in Fig. 8) as an open tube having a first open end (14A) and a second open end (14), and an outer wall extending therebetween (Figs. 1 and 8); inserting an inner core (16) into the open tube (Figs. 1-4 and 7-8); and with a dowel plunger (e.g., 22, 26 or 32) having a diameter matching an inner diameter of the first open end and the second open end of the open tube, moving the inner core in the open tube (i.e., defining or configuring the relative position and length of the core 16 within the bore 14) to control position and length of said inner core in the open tube to control density gradient of the timpani percussion mallet (col. 2, lines 49-59; col. 3, line 67 – col. 4, line 12; col. 4, lines 53-59; col. 5, lines 4-16: by inherency, the length of the mounting screw 22, 26 or 32 affects the relative position and length of the inner core 16 in the open tube which further controls the density gradient of the timpani percussion mallet).  
	Lucas does not mention explicitly: said tube is a carbon fiber tube; said inner core comprises two or more materials, with each of the two or more materials having a respective longitudinal linear density constant along a longitudinal dimension of the open tube.
	DONOHOE discloses a shaft tube (27 in Fig. 7) for a drumstick, wherein the tube is made of composite material containing carbon fiber (see claim 9). 
Since Lucas teaches the general condition of the shaft tube (col. 4, lines 13-20), it establishes a prima facie case of obvious modification. It would have been obvious to one of ordinary skill in the art to modify the invention of Lucas by making the shaft tube with a carbon fiber material as taught by DONOHOE. Doing so would allow the shaft tube to withstand the punishment to which a drumstick is normally subjected (Lucas, col. 4, lines 13-20). It has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Baum discloses a drumstick (col. 1, lines 47-48), comprising: a shaft tube having a central bore (29 in Fig. 12), and an inner core (as a composite of the main body of the core formed of a resilient urethane foam or the like and the plug 31, see Fig. 12) positioned in the central bore; wherein the inner core comprises two materials (plug 31 is formed of a different and generally less dense material to produce a composite core), with each of the two materials having a respective longitudinal linear density constant along a longitudinal dimension of the open tube (inherent to the structure and configuration of the composite core 28 in Fig. 12; see also col. 5, line 60 – col. 6, line 8 and col. 6, lines 19-31).
Since Lucas teaches the general condition of forming the inner core, it establishes a prima facie case of obvious modification. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Baum’s teaching of the inner core into the combination of Lucas and DONOHOE to arrive the claimed invention. Doing so would provide the drumstick with a thinner core but result in a more resilient drumstick with a lot of hitting power (Baum, col. 6, lines 25-31).
Regarding claim 57, Lucas discloses: wherein a sacrificial layer is used at an end of the dowel plunger moving the one or more materials in the open tube (col. 2, lines 49-59: while injecting and bonding the inner core 16 into the bore 14, the bonding layer reads on “a sacrificial layer”).
Regarding claims 58-59, the combination of Lucas, DONOHOE and Baum teaches the method of claim 41 as discussed above. Lucas further discloses: curing a curable portion of the one or more materials within the tube (col. 2, lines 49-59), wherein the curable portion of the one or more materials is cured without application of external heat (Abstract: “ … the plastic then hardened to form a permanent but lighter inner portion so as to make the overall drumstick a desired weight”).
Regarding claim 60, Lucas but Baum teaches: wherein the curable portion of the one or more materials is curable with application of external heat (col. 2, lines 25-30). As such, the combination of Lucas, DONOHOE and Baum renders the claimed invention obvious.
Regarding claim 61, the combination of Lucas, DONOHOE and Baum is silent on: wherein the curable portion of the one or more materials is curable with application of ultraviolet light.  
Examiner takes official notice that UV light for curing resin material is well known in the art. Since Baum teaches the general condition of the curing the curable portion of the one or more materials, it would have been obvious to one of ordinary skill in the art to apply the well-known UV light curing technique to implement the curing process in Baum. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claim 62, Lucas does not but Baum teaches: wherein the two materials include a first material (e.g., a resilient urethane foam) and a second material (a different and generally less dense material), the first material has a first density, the second material has a second density different from the first density (col. 5, line 60 – col. 6, line 8 and col. 6, lines 19-31), and a first distance between the first material and the tip end (74 in Fig. 14) of the drumstick is less than a second distance between the second material (31 or 92) and said tip end (Figs. 12 and 14). As such, the combination of Lucas, DONOHOE and Baum renders the claimed invention obvious.
Regarding claim 66, Lucas does not but Baum teaches or renders the claimed feature obvious (Figs. 12-14 and related text).

Response to Arguments
8.	Applicant's arguments received 07/05/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 4-7 as set forth above in this Office action.

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837